Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections together with approved TD.
The previous restriction has been withdrawn. Claims 26-27, and 29-35 have been rejoined.

	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1, 10-13, 26-27, and 29-35 is(are) allowable over the closest prior art: Chen et al. (Macromolecules 2011, 44, 8415–8424) in view of Lin et al. (Adv. Mater. 2015, 27, 7299–7304) listed on IDS and ISR.
As to claims 1, 10-13, 26-27, and 29-35, Chen (abs., Table 4) discloses a PV composition comprising a D-A random copolymer and PCBM.
Chen in silent on the claimed n-type OSC.
In the same area of producing PV, Lin (scheme 1, p1170, tables) discloses a composition comprising a mixture of a p-type D-A copolymer and an n-type OSC (ITIC) that meets the claimed structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

ITIC possesses strong and broad absorption, low LUMO and highest occupied molecular orbital (HOMO) energy levels, good electron transport ability, and good miscibility with polymer donors. PSCs based on the widely used polymer donor PTB7-TH and ITIC blends exhibit PCEs up to 6.8% without any post-treatment, which is a new record for fullerene-free PSCs. 
However, Chen and Lin fail to teach the claimed polymers in above amended claims.
Therefore, claims 1, 10-13, 26-27, and 29-35 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766